DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6,8-9,11,13-20,23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claims 1 & 9, the added limitations of “the first accessory engagement member having substantially the same height as a surrounding portion of the saddle tree core when placed in the first depression” and “the second accessory engagement member having substantially the same height as a surrounding portion of the saddle tree core when placed in the second depression” are not supported in the original specification. Nowhere in the specification does it discuss about any heights, let alone substantially the same height as a surrounding portion of the saddle tree core.  Applicant stated in his remarks that the added limitations are discussed in para. 0027, 0028, 0031, 0034, and figs. 1-3, 5-7. However, these paragraphs do not mention anything about heights of the accessory engagement members. In addition, figs. 1-3,5-7 do not show heights of the accessory engagement members and it would be impossible to interpret from the figures a height of each the accessory engagement members being substantially the same height as a surrounding portion of the saddle tree core from merely various view of the saddle without any dimensions shown. Thus, it is concluded that the added limitations lack description and is a new matter issue.
All other claims depending on claims 1 & 9 are also rejected the same.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6,8-9,11,13-20,23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
For claims 1 & 9, the limitation of “a reinforcing material covering an outer surface of the saddle tree core and each of the at least two accessory engagement members” (emphasis on the underlined) was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
According to the description in the specification, the reinforcing material covers the outer surface of the tree core as shown at least in fig. 5 and explained throughout the specification. Nowhere does it explain that the reinforcing material covers each of the at least two accessory engagement members because it appears that the accessory engagement members are separate pieces such as refs. 112, 212 in figs. 1 & 3 that are not one piece integrated with the tree core for the reinforcing material to cover both a surface of the tree core and engagement members. In addition, the claimed limitation states that there is one or “a” reinforcing material covering both the tree core and engagement members, which the specification does not explain how this is possible to cover both tree core and engagement members when the engagement members are separate pieces that are placed in the depressions of the tree core?
All other claims depending on claims 1 & 9 are also rejected the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5,8,9,11,14-18,23 are rejected under 35 U.S.C. 103 as being unpatentable over Goblet (FR 2792305 A1; translation is attached and referred to herein) in view of McClellan (US 20150210531 A1), Graham (AU 776390 B2) and Kahlbetzer (US 20160159637 A1).
For claim 1, Goblet teaches a composite saddle tree (translation: “According to one embodiment, the materials of the one-piece part are chosen from the group comprising polyamide fibers in plies, composite materials in plies such as materials comprising a matrix, for example metallic or polymeric, and reinforcing fibers, for example glass or carbon fibers, or the like”) comprising: 
a saddle tree core (2,13) comprised of a first polymer material (any one of the materials as listed above), the saddle tree core defining a pommel, a cantle, a seat, and a bar (as shown in the figures), wherein the saddle tree core further comprises at least two depressions (22,2A,22B,22C,27,31), wherein: 
a first (22,22b as shown in fig. 4) of the at least two depressions is positioned in the bar and at least partially surrounds an end of the pommel (as shown in fig. 4, refs. 22,22B partially surround an end of the pommel near ref. 14,17), the first depression defining a first shape (the shape as shown in fig. 4 for 22,22B); and 
a second (31,27 as shown in fig. 9) of the at least two depressions is positioned in the bar and at least partially surrounds an end of the cantle, the second depression defining a second shape different from the first shape (the shape as shown in fig. 9 for refs. 31,27); 
at least two accessory engagement members (any one of members that goes inside the depression such as refs. 3,24,25,26,28,29,30) disposed in the at least two depressions, wherein: 
a first (3,24) of the at least two accessory engagement members fits within the first depression, and 
a second (29,30) of the at least two accessory engagement members fits within the second depression; and 
a reinforcing material (translation: “According to one possible embodiment, the monobloc piece 13 also incorporates stiffening elements, such as a wire structure, a sheet, a metal network or the like, intended to constitute a reinforcing reinforcement for this monobloc piece.”) covering an outer surface of the saddle tree core.
However, Goblet is silent about the first accessory engagement member having substantially the same height as a surrounding portion of the saddle tree core when placed in the first depression; the second accessory engagement member having substantially the same height as a surrounding portion of the saddle tree core when placed in the second depression; each of the at least two accessory engagement members comprised of a second polymer material that is denser than the first polymer material; the reinforcing material covering each of the at least two accessory engagement members; the reinforcing material comprising one or more of fiberglass, aramid fiber, and carbon fiber.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first accessory engagement member of Goblet with substantially the same height as a surrounding portion of the saddle tree core when placed in the first depression, and the second accessory engagement member of Goblet with substantially the same height as a surrounding portion of the saddle tree core when placed in the second depression in order to be flush with the core so that the members are not obstructions or protrude outward for safety reason and aesthetic reason.
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the reinforcing material of Goblet covering each of the at least two accessory engagement members in order to further reinforce the engagement members for strength and durability.
McClellan teaches a composite saddle tree made out of rigid foam (para. 0030). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the tree of Goblet out of a rigid foam as taught by McClellan, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (foam material is notoriously well-known in the art to be used for saddle tree).  In re Leshin, 125 USPQ 416.	
Graham teaches a saddle tree comprising engagement members (22,25,27,30) that is made out of metal, which is conventional. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the engagement members of Goblet out of metal as taught by Graham, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (metal is notoriously well-known in the art to be used for engagement members to attach accessories to the saddle tree).  In re Leshin, 125 USPQ 416.
Kahlbetzer teaches a saddle tree comprising a reinforcing material is one or more of carbon fibers being contained in a matrix of one or more of epoxy, vinyl ester, or polyester (para. 0006-0008,0013,0015).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the reinforcing material of Goblet be contained in a matrix of one or more of epoxy, vinyl ester, or polyester as taught by Kahlbetzer in order to make the material stronger or maximize strength and to provide high stability (as taught by Kahlbetzer).  
The combination of Goblet as modified by McClellan, Graham, and Kahlbetzer would result in the second material (metal) being denser than the first material (rigid foam).  However, the combination of Goblet as modified by McClellan, Graham, and Kahlbetzer is silent about each of the at least two accessory engagement members comprised of a second polymer material that is denser than the first polymer material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the metal material of Goblet as modified by McClellan, Graham, and Kahlbetzer with an equivalent polymer material so as to have the second polymer material that is denser than the first polymer material as claimed, since a simple substitution of one known equivalent element for another would obtain predictable results (both types of material, metal and polymer, would result in the same use to attach parts to the saddle, especially para. 0025 of Applicant’s specification list wood, metal, polymer as equivalent materials for the engagement members). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).  	
For claim 2, Goblet as modified by McClellan, Graham, and Kahlbetzer teaches the composite saddle tree of claim 1, and further teaches wherein the first polymer material is rigid foam (McClellan teaches rigid foam as stated above).  
For claim 3, Goblet as modified by McClellan, Graham, and Kahlbetzer teaches the composite saddle tree of claim 2, but is silent about wherein the second polymer material is one or more of thermosetting polymer, or thermoplastic polymer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second polymer material of Goblet as modified by McClellan, Graham, and Kahlbetzer be one or more of thermosetting polymer, or thermoplastic polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (thermosetting and thermoplastic polymers are known material in the art).  In re Leshin, 125 USPQ 416. 
For claim 4, Goblet as modified by McClellan, Graham, and Kahlbetzer teaches the composite saddle tree of claim 1, and further teaches wherein the reinforcing material covers the outer surface of the saddle tree core such that a first portion of the reinforcing material forms a proximate layer in direct contact with the outer surface (the reinforcement of Goblet as stated in the above), and a second portion of the reinforcing material forms an outer layer in direct contact with the proximate layer (the other reinforcement such as panels 4 and quarters 10 that cover the tree and engagement members as shown in fig. 18 of Goblet).  
For claim 5, Goblet as modified by McClellan, Graham, and Kahlbetzer teaches the composite saddle tree of claim 4, and further teaches wherein the reinforcing material further comprises at least one additional portion (can be any portion such as panels 4 and quarters 10 of Goblet), the at least one additional portion forming at least one partial layer in direct contact with the outer layer.  
For claim 8, Goblet as modified by McClellan, Graham, and Kahlbetzer teaches the composite saddle tree of claim 1, but is silent about wherein the reinforcing material is contained in a matrix of one or more of epoxy, vinyl ester, or polyester.  
In addition to the above, Kahlbetzer teaches a saddle tree comprising a reinforcing material is one or more of carbon fibers being contained in a matrix of one or more of epoxy, vinyl ester, or polyester (para. 0006-0008,0013,0015).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the reinforcing material of Goblet as modified by McClellan, Graham, and Kahlbetzer be contained in a matrix of one or more of epoxy, vinyl ester, or polyester as further taught by Kahlbetzer in order to make the material stronger or maximize strength and to provide high stability (as taught by Kahlbetzer).  
For claim 9, the limitations have been explained in the above, thus, please see above teaching of Goblet as modified by McClellan, Graham, and Kahlbetzer for claim 1. 
For claim 11, Goblet as modified by McClellan, Graham, and Kahlbetzer teaches the composite saddle tree of claim 9, and further teaches wherein the bar further comprises a first end (fig. 3 of Goblet, end where ref. 3 is located inside the depression 22) and a second end (fig. 3 of Goblet, can be the end where ref. 22C or 27 is located), the at least one depression is disposed at the first end and/or the second end of the bar, the pommel is disposed at the first end of the bar, and the cantle is disposed at the second end of the bar (fig. 3 of Goblet).  
For claim 14, the limitation has been explained in the above, thus, please see above teaching of Goblet as modified by McClellan, Graham, and Kahlbetzer for claim 2. 
For claim 15, the limitation has been explained in the above, thus, please see above teaching of Goblet as modified by McClellan, Graham, and Kahlbetzer for claim 3. 
For claim 16, the limitation has been explained in the above, thus, please see above teaching of Goblet as modified by McClellan, Graham, and Kahlbetzer for claim 8. 
For claim 17, the limitation has been explained in the above, thus, please see above teaching of Goblet as modified by McClellan, Graham, and Kahlbetzer for claim 4. 
For claim 18, the limitation has been explained in the above, thus, please see above teaching of Goblet as modified by McClellan, Graham, and Kahlbetzer for claim 5. 
	For claim 23, Goblet as modified by McClellan, Graham, and Kahlbetzer teaches the composite saddle tree of claim 9, and further teaches wherein the saddle tree core further comprises: a third depression (any one of 22,2A,22B,22C,27,31) and a fourth depression (any one of 22,2A,22B,22C,27,31); a third accessory engagement member (any one of members that goes inside the depression such as refs. 3,24,25,26,28,29,30) disposed in the third depression and a fourth accessory engagement member (any one of members that goes inside the depression such as refs. 3,24,25,26,28,29,30) disposed in the fourth depression; wherein: the first and third accessory engagement members separated by at least a portion of the pommel (fig. 3 of Goblet, the pommel and cantle run in the middle or center, thus, separating the accessory engagement members on the left and right sides); and the second and fourth accessory engagement members separated by at least a portion of the cantle (fig. 3 of Goblet, the pommel and cantle run in the middle or center, thus, separating the accessory engagement members on the left and right sides).
Claims 6,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Goblet as modified by McClellan, Graham, and Kahlbetzer as applied to claims 1 & 9 above, and further in view of Coffin (US 20020174631 A1).
For claims 6 & 19, Goblet as modified by McClellan, Graham, and Kahlbetzer teaches the composite saddle tree of claim 1, but is silent about wherein the reinforcing material comprises fibers aligned in a weave or braid and the reinforcing material forms a2Application No. 16/857,317 Atty. Dkt. No.: ELC20-02plurality of layers such that the fibers of each alternating layer are aligned in an angled relationship.  
Coffin teaches a saddle tree comprising a reinforcing material comprises fibers aligned in a weave or braid (para. 0022,0026) and the reinforcing material forms a2Application No. 16/857,317 Atty. Dkt. No.: ELC20-02plurality of layers such that the fibers of each alternating layer are aligned in an angled relationship (para. 0022,0026 and fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fibers of Goblet as modified by McClellan, Graham, and Kahlbetzer be aligned in a weave or braid and the reinforcing material forms a2Application No. 16/857,317 Atty. Dkt. No.: ELC20-02plurality of layers such that the fibers of each alternating layer are aligned in an angled relationship as taught by Coffin in order to make the material stronger or maximize strength (as taught by Coffin). 
For claim 20, Goblet as modified by McClellan, Graham, and Kahlbetzer teaches the composite saddle tree of claim 9, but is silent about wherein the reinforcing material forms a plurality of layers such that the fibers of each alternating layer are aligned in an angled relationship. 
In addition to the above, Coffin teaches wherein the reinforcing material forms a plurality of layers such that the fibers of each alternating layer are aligned in an angled relationship (para. 0022, 0023,0029,0031). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the reinforcing material of Goblet as modified by McClellan, Graham, and Kahlbetzer be formed of a plurality of layers such that the fibers of each alternating layer are aligned in an angled relationship as taught by Coffin in order to make the material stronger or maximize strength and to prevent excessive lateral movement of the saddle (as taught by Coffin).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goblet as modified by McClellan, Graham, and Kahlbetzer as applied to claim 9 above, and further in view of Nankivell (US 3780494 A).
 	For claim 13, Goblet as modified by McClellan, Graham, and Kahlbetzer teaches the composite saddle tree of claim 9, and further teaches wherein the pommel comprises a first pommel member (14,18, left side of Goblet), a second pommel member (14,18, right side of Goblet), and a horn (11), but is silent about the horn comprised of the second material or a third material that is denser or stronger than the first material, wherein the first pommel member is attached to a first side of the horn and the second pommel member is 4Application No. 16/857,317Atty. Dkt. No.: ELC20-02 attached to a second side of the horn such that the horn separates the first pommel member from the second pommel member.  
Nankivell teaches a saddle comprising a pommel (19,having a pommel member (14) and a horn (22), the horn comprised of the second material or a third material that is denser or stronger than the first material (the horn is made out of metal). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the horn of Goblet as modified by McClellan and Graham out of metal material as taught by Nankivell, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (metal is notoriously well-known in the art to be used as a material for saddle horn).  In re Leshin, 125 USPQ 416.  
The combination of Goblet as modified by McClellan, Graham and Nankivell would result in the horn comprised of the second material or a third material that is denser than the first material (because the horn is metal which is denser than the first material of foam as taught by McClellan).
The combination of Goblet as modified by McClellan, Graham and Nankivell wherein the first pommel member is attached to a first side of the horn and the second pommel member is 4Application No. 16/857,317Atty. Dkt. No.: ELC20-02 attached to a second side of the horn such that the horn separates the first pommel member from the second pommel member. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first pommel member of Goblet as modified by McClellan, Graham and Nankivell be attached to a first side of the horn and the second pommel member of Goblet as modified by McClellan, Graham and Nankivell be4Application No. 16/857,317Atty. Dkt. No.: ELC20-02 attached to a second side of the horn such that the horn separates the first pommel member from the second pommel member, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.   Nerwin v. Erlichman, 168 USPQ 177,179.


Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive. Applicant argued the following:
Goblet discusses hollow reserves 22A, 22B, and 22C, and holes 27, 31; but Goblet does not describe any depressions that at least partially surround an end of a pommel or cantle. McClellan also does not disclose depressions that at least partially surround an end of a pommel or cantle, but instead discusses an aperture formed by 114. Graham also does not teach depressions that at least partially surround an end of a pommel or cantle, but instead discusses metal plates 17 attached to an exterior surface of the saddle tree 10.

 As stated in the above rejection, fig. 4 of Goblet shows that refs. 22,22B partially surround an end of the pommel near ref. 14,17, and fig. 9 shows refs. 27,31 partially surround an end of the cantle. Hollow reserves are depressions because they are recessions of the surface of the saddle. 
McClellan was not relied on for depressions that at least partially surround an end of a pommel or cantle, but instead discusses an aperture formed by 114; thus, applicant’s argument is irrelevant. Please see above for what McClellan is relied on for. 
Graham was not relied on for depressions that at least partially surround an end of a pommel or cantle, but instead discusses metal plates 17 attached to an exterior surface of the saddle tree 10; thus, applicant’s argument is irrelevant. Please see above for what McClellan is relied on for. 
Furthermore, Goblet does not teach a reinforcing material covering an outer surface of the saddle tree core and the first and second accessory engagement members, the reinforcing material comprising one or more of fiberglass, aramid fiber, or carbon fiber, as recited in claim 1. However, this disclosure does not teach a reinforcing material ''covering ... each of the at least two accessory engagement members," as recited by claim 1. Specifically, Goblet teaches that stiffening elements are incorporated into the monobloc piece 13 (see Goblet translation, page 4). 

As stated in the excerpt provided in the translation, the monobloc piece or tree core 13 is covered with a reinforcing material such as a wire structure, a sheet, a metal network or the like. Thus, Goblet does teach a reinforcing material covering an outer surface of the saddle tree core. As stated in the above rejection, upon further reading applicant’s invention, there is nothing in the specification that explained how “a” or one reinforcing material can cover both the outer surface of the tree core and each of the engagement members? The specification only appears to describe the core being covered by the reinforcing material and not the engagement members. It appears that the engagement members are fitted in the depressions of the core; thus, it is unclear how the reinforcing material can cover the engagement members. In any event, even if so explained, as stated in the above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the reinforcing material of Goblet covering each of the at least two accessory engagement members in order to further reinforce the engagement members for strength and durability.
As for carbon fibers material comment, as stated in the above rejection, Kahlbetzer teaches a reinforcing material is one or more of carbon fibers being contained in a matrix of one or more of epoxy, vinyl ester, or polyester (para. 0006-0008,0013,0015).  Thus, one having ordinary skill in the art would use a known material such as carbon fibers as taught by Kahlbetzer for the reinforcing material of Goblet in order to make the material stronger or maximize strength and to provide high stability.  
Furthermore, the Goblet translation reads ''the stirrup knives 3 are separate pans from the one piece part, and are fixed on this the latter removably" (Goblet translation page 4 emphasis added). Therefore, Goblet does not teach a reinforcing material covering each of the engagement members. 

 	Stirrup knives 3 are not being referred to in the rejection for Goblet; thus, applicant’s argument is mooted. As explained in the above, Goblet teaches the reinforcing material.
However, Goblet does not disclose that the panels 4 or quarters 10 cover each of the engagement members. Goblet further fails to teach that elements 4 and 10 are made of one or more of fiberglass, aramid fiber, or carbon fiber.

The examiner no longer considered refs. 4,10; thus, the argument is mooted.
 	McClellan discusses a reinforcement layer 120, but does not disclose that the reinforcement layer covers each of the engagement members, since McClellan does not teach engagement members. Graham discusses carbon fiber sheets 20, 26, but does not disclose that the carbon fiber sheets cover each of the engagement members. Specifically, Figs. 1-3 of Graham show that the carbon fiber sheets 20, 26 are attached in strips spaced apart from the metal plates. Therefore, Graham also fails to teach a reinforcement layer that covers each of the engagement members.

	McClellan was not relied on for a reinforcement layer 120, or the reinforcement layer covers each of the engagement members; thus, applicant’s argument is mooted. Similarly, Graham was not relied on for carbon fiber sheets 20, 26, or that the carbon fiber sheets cover each of the engagement members; thus, applicant’s argument is mooted. Please see above rejection for what McClellan and Graham are relied on for. 
Furthermore, a person of ordinary skill in the art would not have been motivated to modify Goblet to include a reinforcing material covering an outer surface of the saddle tree core and each of the at least two accessory engagement members, the reinforcing material comprising one or more of fiberglass, aramid fiber, or carbon fiber, since doing so would render Goblet
inoperative for its intended purpose. Specifically, including a reinforcing material covering each engagement member would make a user unable to replace various removable components.

 	The examiner did not modified Goblet to include a reinforcing material covering an outer surface of the tree because Goblet teaches the limitation as explained in the above. Goblet is only being modified for the choice of material to use for the reinforcing material with Kahlbetzer. It is unclear how merely modifying Goblet’s reinforcing material to be carbon fiber as taught by Kahlbetzer would make the reinforcing material in Goblet in operable as suggested by applicant? The removable components in Goblet can be replaced at any time by merely takin out or removing the reinforcing material because the reinforcement material is not permanently attached to the tree.  
	In addition, while applicant has support for the reinforcing material covering an outer surface of the saddle tree core, applicant failed to explain how the same reinforcing material covering the outer surface of the tree core also cover each of the at least two accessory engagement members. Even if explained, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the reinforcing material of Goblet covering each of the at least two accessory engagement members in order to further reinforce the engagement members for strength and durability. This is nothing new in the art of saddle to provide extra reinforcement for the components in the saddle. 
With respect claim 8, which has been partially incorporated into claim 1, the Nonfinal Rejection proposed modifying Goblet in view of: McClellan and Graham to include Kahlbetzer's fiber reinforcing structure. However, the proposed combination would render Goblet inoperative for its intended purpose, because Goblet describes its intended purpose as to provide fixing
members that are easily replaceable. 
	The examiner has explained applicant’s argument regarding the reinforcing material covering both a surface of the tree core and each engagement members. Thus, please see above. If a reinforcing material is to cover the engagement members in Goblet, one of ordinary skill in the art would applied the reinforcement on the surface of the engagement members for further strength and durability and not exactly “cover” the engagement members as in a drape or blanker covering so as to hinder removal of the components. 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643